In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00197-CR



      MICHAEL SCOTT BAUGHMAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                   Cass County, Texas
             Trial Court No. 2013-F-00091




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION
          Michael Scott Baughman attempts to appeal from a judgment adjudicating him guilty of

retaliation and sentencing him to ten years’ confinement. Baughman’s sentence was imposed July 3,

2013. His motion for new trial was filed August 5, 2013, and his notice of appeal was filed

September 5, 2013. The issue before us is whether Baughman timely filed his notice of appeal. We

conclude that he did not and dismiss the appeal for want of jurisdiction.

          A timely-filed notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2(a) of the Texas Rules of Appellate

Procedure prescribes the time period in which a notice of appeal must be filed to perfect an appeal in

a criminal case. See TEX. R. APP. P. 26.2(a). A criminal defendant’s notice of appeal is timely if

filed within thirty days after the date sentence is imposed or suspended or within ninety days after

sentencing if the defendant timely files a motion for new trial. Id.; Olivo, 918 S.W.2d at 522.

          In this case, Baughman’s motion for new trial was filed thirty-four days after the date

sentence was imposed, making it untimely. As a result, Baughman did not trigger the ninety-day

filing period that accompanies a timely-filed motion for new trial, and his notice of appeal was due

within thirty days of the date sentence was imposed. Since Baughman’s notice of appeal was not

filed within this thirty-day window, it was untimely, and we are without jurisdiction to consider the

appeal.




                                                     2
      Accordingly, we dismiss this appeal for want of jurisdiction.



                                             Josh R. Morriss, III
                                             Chief Justice



Date Submitted:      November 13, 2013
Date Decided:        November 14, 2013

Do Not Publish




                                                3